UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53669 NEOHYDRO TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 84 Hawkhill Rd. NW Calgary, AB T3G 3H8 403 612-8872(Address of principal executive offices, including zip code.) 877 241-0265 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X]NO [] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 58,990,000as of September22, 2010. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Neohydro Technologies Corp. (A Development Stage Company) June 30, 2010 UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Index Consolidated Balance Sheets (Unaudited) F–1 Consolidated Statements of Operations (Unaudited) F–2 Consolidated Statements of Stockholders’ Equity (Deficit) (Unaudited) F–3 Consolidated Statements of Cash Flows (Unaudited) F–4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) F–5 -2- Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party (Note 4) Loans payable (Note 5) - Convertible notes, less unamortized discount of $nil (December 31, 2009 - $31,893) (Note 6) Derivative liabilities (Note 6) Total current liabilities Commitments - - Stockholders' Deficit Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, none issued and outstanding - - Common Stock, $0.00001 par value; authorized 800,000,000 shares, 58,990,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to financial statements F-1 -3- Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Period from November 13, 2007 Three months Three months Six months Six months (Date of Inception) ended ended ended ended to June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 June 30, 2010 Revenue $
